            Case 1:20-cv-00492-AWI-EPG Document 6 Filed 08/06/20 Page 1 of 7



 1
 2
 3
 4
 5                                  UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7
 8                                                  Case No. 1:20-cv-00492-NONE-EPG
     PAUL NIVARD BEATON,
 9                                                  FINDINGS AND RECOMMENDATIONS
            Plaintiff,                              THAT THIS CASE BE DISMISSED, WITH
10                                                  PREJUDICE, AS BARRED BY RES
                   v.                               JUDICATA
11
     AMAZON.COM, Inc.,                              ORDER DIRECTING THAT DISTRICT
12                                                  JUDGE BE ASSIGNED TO THE CASE
            Defendant.
13                                                  (ECF Nos. 1, 4, 5)
14                                                  OBJECTIONS, IF ANY, DUE WITHIN
                                                    THIRTY (30) DAYS
15
16
17          Plaintiff, Paul Nivard Beaton, is a state prisoner proceeding pro se and in forma
18   pauperis in this action. On April 7, 2020, Plaintiff filed the complaint commencing this action.
19   (ECF No. 1.) Plaintiff filed a previous case against the same defendant in which he raised the
20   same claims relying on the same underlying facts that he is raising in the present case. See
21   Beaton v. Amazon.Com, Inc., Case No. 2:19-cv-02394-KJM-AC (E.D. Cal.). That previous
22   case was dismissed with prejudice for failure to state a claim upon which relief may be granted.
23   See id. (order and judgment entered 2/3/2020 dismissing case with prejudice). The Court
24   recommends that the present action be dismissed with prejudice as barred by the doctrine of res
25   judicata.
26   I.     SCREENING REQUIREMENT
27          Under 28 U.S.C. § 1915(e)(2), in any case in which a plaintiff is proceeding in forma
28   pauperis, the Court must conduct a review of the claims brought by the plaintiff to determine

                                                     1
             Case 1:20-cv-00492-AWI-EPG Document 6 Filed 08/06/20 Page 2 of 7



 1   whether it “state[s] a claim on which relief may be granted,” is “frivolous or malicious,” or
 2   “seek[s] monetary relief against a defendant who is immune from such relief.” If the Court
 3   determines that the complaint fails to state a claim on which relief may be granted, it must be
 4   dismissed. Id. Similarly, if the Court determines the complaint is frivolous or malicious, it must
 5   be dismissed. Id. An action is deemed to be frivolous if it is “of little weight or importance:
 6   having no basis in law or fact” and malicious if it was filed with the “intention or desire to
 7   harm another.” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005). Leave to amend may be
 8   granted to the extent that the deficiencies of the complaint can be cured by amendment. Cato v.
 9   United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
10           A complaint must contain “a short and plain statement of the claim showing that the
11   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
12   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
13   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
14   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient
15   factual matter, accepted as true, to ‘state a claim that is plausible on its face.’” Iqbal, 556 U.S.
16   at 663 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal
17   conclusions are not. Id. at 678.
18           In determining whether a complaint states an actionable claim, the Court must accept
19   the allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738,
20   740 (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff,
21   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s
22   favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be
23   held to less stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627
24   F.3d 338, 342 (9th Cir. 2010) (holding that pro se complaints should continue to be liberally
25   construed after Iqbal).
26   II.     SUMMARY OF COMPLAINT IN PRESENT CASE
27           The complaint filed in the present case alleges that Defendant, Amazon.Com, Inc.
28   (“Amazon”), violated Plaintiff’s constitutional rights under the 13th, 14th, and 15th

                                                        2
             Case 1:20-cv-00492-AWI-EPG Document 6 Filed 08/06/20 Page 3 of 7



 1   amendments when it failed to pay him royalties for his book. Plaintiff alleges that Amazon
 2   failed to provide him and other authors access to their money during incarceration, and his
 3   incarceration makes it impossible for him to contact Amazon. Plaintiff raises a second claim for
 4   violations of the 13th, 14th, 15th, and 19th amendments, with the second claim also alleging
 5   that Amazon does not provide payment to authors when they are incarcerated. Plaintiff raises a
 6   third claim for violation of the 13th Amendment stating that he first published his book
 7   “Humanity Was a Colony of Extraterrestrials; How the Universe Begins” in March of 2010,
 8   and that the sale price of the book should have resulted in $13.00 for Amazon and $9.00 for
 9   himself but Amazon has never paid him. (ECF No. 1.)
10   III.    PREVIOUS CASE
11           In the previous case, Beaton v. Amazon.Com, Inc., Case No. 2:19-cv-02394-KJM-AC
12   (E.D. Cal.), Plaintiff filed a complaint that is virtually identical to the complaint filed in the
13   present case, raising the same claims and same underlying factual allegations against the same
14   defendant.
15           In the previous case, as here, Plaintiff sued Amazon for violations of 42 U.S.C. § 1983.
16   Plaintiff alleged that Amazon violated his constitutional rights under the 13th, 14th, and 15th
17   amendments when it failed to pay him royalties for his book. Plaintiff alleged that Amazon
18   failed to provide him and other authors access to their money during incarceration, and his
19   incarceration makes it impossible for him to contact Amazon. Plaintiff raised a second claim
20   for violations of the 13th, 14th, 15th and 19th amendments, with the second claim also alleging
21   that Amazon does not provide payment to authors when they are incarcerated. Plaintiff raised a
22   third claim, did not indicate what that claim was based upon, and in that claim stated that he
23   first published his book “Humanity Was a Colony of Extraterrestrials; How the Universe
24   Begins” in March of 2010, and that the sale price of the book should have resulted in $13.00 for
25   Amazon and $9.00 for himself. (See Case No. 2:19-cv-02394-KJM-AC, ECF No. 1.)
26           The previous case was dismissed with prejudice for failure to state a claim upon which
27   relief can be granted, and judgment was entered, on February 3, 2020. (See Case No. 2:19-cv-
28   02394-KJM-AC, ECF Nos. 13, 16, 17.) The previous decision states:

                                                       3
            Case 1:20-cv-00492-AWI-EPG Document 6 Filed 08/06/20 Page 4 of 7



 1          Section 1983 “creates a cause of action against a person who, acting under color of
            state law, deprives another of rights guaranteed under the Constitution.”
 2          Henderson v. City of Simi Valley, 305 F.3d 1052, 1056 (9th Cir. 2002). “In order to
            allege a claim upon which relief may be granted under § 1983, a plaintiff must
 3          show that he or she has been deprived of a ‘right secured by the Constitution
 4          and . . . law of the United States’ and that the deprivation was ‘under color’ of
            state law.” Broam v. Bogan, 320 F.3d 1023, 1028 (9th Cir. 2003) (citing Flagg
 5          Bros., Inc. v. Brooks, 436 U.S. 149, 155 (1978) (quoting 42 U.S.C. § 1983)).
            “Action under color of state law normally consists of action taken by a public
 6          agency or officer.” Taylor v. First Wyo. Bank, N.A., 707 F.2d 388, 389 (9th Cir.
            1983). There is no cause of action under § 1983 for claims against private
 7          companies where no government involvement is alleged. See Apao v. Bank of New
            York, 324 F.3d 1091, 1093 (9th Cir.), cert. denied, 540 U.S. 948 (2003) (§ 1983
 8          “shields citizens from unlawful government actions, but does not affect conduct by
            private entities.”). Here, the only defendant is not a state actor and is not alleged to
 9          have acted under color of state law. A private entity’s conduct constitutes action
            under color of state law only if it is “fairly attributable” to the state. West v. Atkins,
10          487 U.S. 42, 49-50 (1988). “[S]tate action may be found if, though only if, there is
            such a close nexus between the state and the challenged action that seemingly
11          private behavior may be fairly treated as that of the state itself.” Brentwood
            Academy v. Tenn. Secondary Sch. Athletic Assoc., 531 U.S. 288, 295 (2001).
12          Plaintiff alleges only that Amazon, a private company, has not paid him owed
13          royalties on his book because he is in prison. No facts stated in the complaint
            suggest that the conduct of the private defendant named here could even arguably
14          be attributed to the state under the applicable standard. Because plaintiff brings
            only constitutional claims under §1983, plaintiff cannot state a claim upon which
15          relief may be granted.

16   Beaton v. Amazon.Com, Inc., Case No. 2:19-cv-02394-KJM-AC (E.D. Cal.), Findings and
17   Recommendations (Dec. 31, 2019), adopted by Order (Feb. 3, 2020).
18   IV.    ANALYSIS
19          The doctrine of res judicata has been explained by the U.S. Supreme Court as follows:
20          The preclusive effect of a judgment is defined by claim preclusion and issue
            preclusion, which are collectively referred to as “res judicata.” Under the doctrine
21          of claim preclusion, a final judgment forecloses successive litigation of the very
            same claim, whether or not relitigation of the claim raises the same issues as the
22          earlier suit. Issue preclusion, in contrast, bars successive litigation of an issue of
            fact or law actually litigated and resolved in a valid court determination essential
23          to the prior judgment, even if the issue recurs in the context of a different claim.
            By preclud[ing] parties from contesting matters that they have had a full and fair
24          opportunity to litigate, these two doctrines protect against the expense and
            vexation attending multiple lawsuits, conserv[e] judicial resources, and foste[r]
25          reliance on judicial action by minimizing the possibility of inconsistent decisions.
26   Taylor v. Sturgell, 553 U.S. 880, 892 (2008) (alterations in original) (footnote omitted)
27   (citations and internal quotation marks omitted).
28          “The elements necessary to establish [claim preclusion] are: ‘(1) an identity of claims,

                                                       4
            Case 1:20-cv-00492-AWI-EPG Document 6 Filed 08/06/20 Page 5 of 7



 1   (2) a final judgment on the merits, and (3) privity between parties.’” Headwaters Inc. v. U.S.
 2   Forest Serv., 399 F.3d 1047, 1052 (9th Cir. 2005) (quoting Tahoe-Sierra Pres. Council, Inc. v.
 3   Tahoe Regional Planning Agency, 322 F.2d 1064, 1077 (9th Cir. 2003)). “[T]he doctrine of res
 4   judicata (or claim preclusion) ‘bar(s) all grounds for recovery which could have been asserted,
 5   whether they were or not, in a prior suit between the same parties ... on the same cause of
 6   action.’” Costantini v. Trans World Airlines, 681 F.2d 1199, 1201 (9th Cir. 1982) (quoting
 7   Ross v. IBEW, 634 F.2d 453, 457 (9th Cir. 1980)).
 8          In the present case, Plaintiff is raising precisely the same claims that he raised in the
 9   previous case, is raising them against the same defendant, and is raising them based on the
10   same underlying factual allegations. The previous case was, as noted above, dismissed with
11   prejudice for failure to state a claim upon which relief can be granted, judgment was entered,
12   and the case was closed. (See Case No. 2:19-cv-02394-KJM-AC, ECF Nos. 13, 16, 17.) The
13   dismissal of the previous action for failure to state a claim is a judgment on the merits for
14   purposes of res judicata. See Federated Dep't Stores, Inc. v. Moitie, 452 U.S. 394, 399 n. 3,
15   (1981) (recognizing that dismissal with prejudice for failure to state a claim is a final judgment
16   on the merits for res judicata purposes); Classic Auto Refinishing, Inc. v. Marino, 181 F.3d
17   1142, 1144 (9th Cir.1999) (“There can be little doubt that a dismissal with prejudice bars any
18   further action between the parties on the issues subtended by the case.”). Accordingly, the
19   present action is barred under the doctrine of res judicata.
20          In his response (ECF No. 5) to the Court’s Order to Show Cause (“OSC”), directing
21   Plaintiff to show cause why the present action should not be dismissed as barred by the doctrine
22   of res judicata (ECF No. 4), Plaintiff contends that he should be allowed to proceed with the
23   present action because dismissal would have the “effect of foreclosing any litigation of matters
24   that never have been litigated.” (ECF No. 5 at 1.) However, as already noted, the dismissal of
25   the previous action for failure to state a claim and entry of judgment thereon is a judgment on
26   the merits for purposes of res judicata. Nothing more is required.
27          Plaintiff also contends that dismissing the present action based on res judicata will
28   preclude not only him, “but for all in America, a preclusion of matters which affect the

                                                      5
            Case 1:20-cv-00492-AWI-EPG Document 6 Filed 08/06/20 Page 6 of 7



 1   con[s]titutional rights of not only myself but all other authors who’s getting incarcerated.”
 2   (ECF No. 5 at 1.) Plaintiff, as an individual proceeding pro se, cannot pursue the rights of
 3   anyone other than himself. See Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962) ( “A
 4   litigant appearing in propria persona has no authority to represent anyone other than himself.”);
 5   see also McShane v. United States, 366 F.2d 286, 288 (9th Cir. 1966) (privilege to appear
 6   without counsel is personal to the litigant). Thus, to the extent Plaintiff sought in the previous
 7   case, or is seeking in the present case, to represent anyone’s interest other than his own, he does
 8   not have the authority to do so, and the dismissal of the previous case, as well as the dismissal
 9   of the present case, affects only his own rights and interests.
10          Plaintiff further contends in his response to the OSC that his previous case was
11   improperly dismissed on the basis that the defendant, Amazon, was a private company and
12   Plaintiff is a state prisoner. (ECF No. 5 at 4.) To the extent Plaintiff seeks to challenge
13   dismissal of the previous case, he must do so by filing a direct appeal. He cannot challenge that
14   dismissal by filing a second action bringing the same claims. Moreover, his challenge lacks
15   merit. The previous case, as well as the present case, is brought under 42 U.S.C. § 1983. As the
16   previous case recognizes, to state a valid claim under § 1983, Plaintiff must allege a deprivation
17   of his constitutional rights by a state actor or someone acting under color of state law. Amazon
18   is not a state actor and was not acting under color of state law when it allegedly took the actions
19   about which Plaintiff complains. Accordingly, Plaintiff did not state a cognizable federal claim.
20          Finally, Plaintiff appears to contend in his response to the OSC that the previous case,
21   and hence the present case, is raising a claim for breach of contract and a claim under the
22   California Constitution. (See ECF No. 5 at 1-7.) However, a review of the complaint in the
23   previous case and the complaint in the present case confirms that Plaintiff did not raise a claim
24   for breach of contract or for violations of the California Constitution. Although Plaintiff
25   references a publishing contract, he made it clear his claims were for violations of his rights
26   under the U.S. Constitution. Furthermore, assuming he had raised these state law claims in his
27   complaint in the previous case, and assuming that the claims were improperly dismissed with
28   prejudice, his remedy for challenging that dismissal was, again, a direct appeal in the previous

                                                      6
            Case 1:20-cv-00492-AWI-EPG Document 6 Filed 08/06/20 Page 7 of 7



 1   case. He cannot seek to challenge the dismissal of the claims brought in the previous case by
 2   filing a second case.1
 3          V.      RECOMMENDATIONS AND ORDER
 4          Based on the foregoing, the Court HEREBY ORDERS that the Clerk of the Court assign
 5   a district judge and RECOMMENDS that:
 6          1.      Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. §1915(e)(2)(B)(ii), that this action
 7   be DISMISSED with Prejudice as barred by the doctrine of res judicata; and
 8          2.      The Clerk of Court be directed to close this case.
 9          These findings and recommendations are submitted to the district judge assigned to the
10   case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within thirty (30) days after
11   being served with these findings and recommendations, Plaintiff may file written objections
12   with the court. Such a document should be captioned “Objections to Magistrate Judge’s
13   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
14   specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d
15   834, 839 (9th Cir. 2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
16
17
        Dated:     August 6, 2020                               /s/
18                                                        UNITED STATES MAGISTRATE JUDGE

19
20
21
22          1
                Even if Plaintiff had brought related state law claims, which the Court finds he did not,
     it is unlikely that the Court would have exercised supplemental jurisdiction over those claims
23   since all federal claims over which the Court had original jurisdiction had been dismissed. See
     28 U.S.C. § 1367 (providing that in a civil action in which a district court has original
24   jurisdiction, there is supplemental jurisdiction over claims that are part of the same case or
25   controversy); Ove v. Gwinn, 264 F.3d 817, 826 (9th Cir. 2001) (“A court may decline to
     exercise supplemental jurisdiction over related state-law claims once it has dismissed all
26   claims over which it has original jurisdiction.” (internal quotation marks and citations
     omitted)); see also Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 351 (1988) (“When the
27   single federal-law claim in the action was eliminated at an early stage of the litigation, the
     District Court had a powerful reason to choose not to continue to exercise jurisdiction.”). To
28   the extent Plaintiff seeks to bring state law claims, he must do so by filing an action in state
     court.
                                                      7
